[Cite as State v. Torres, 2013-Ohio-4167.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )            CASE NO. 12 MA 203
V.                                               )
                                                 )                  OPINION
JIMMY TORRES,                                    )
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Youngstown
                                                 Municipal Court of Mahoning County,
                                                 Ohio
                                                 Case No. 10TRD2250

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Ms. Dana Lantz
                                                 City Prosecutor
                                                 26 South Phelps St.
                                                 Youngstown, Ohio 44503

For Defendant-Appellant                          Attorney Rhys Cartwright-Jones
                                                 42 North Phelps St.
                                                 Youngstown, Ohio 44503-1130




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                 Dated: September 18, 2013
[Cite as State v. Torres, 2013-Ohio-4167.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Jimmy Torres, appeals from a Youngstown
Municipal Court judgment sentencing him on a probation violation.
        {¶2}     From October 2010 to October 2011, appellant was involved in four
separate misdemeanor cases in Youngstown Municipal Court.
        {¶3}     In Case Number 10 TRD 2250, appellant was convicted of failure to
reinstate his driver’s license, a first-degree misdemeanor.
        {¶4}     In Case Number 11 CRB 2058, appellant was convicted of escape, a
first-degree misdemeanor; and resisting arrest, a second-degree misdemeanor.
        {¶5}     In Case Number 11 TRD 1077, appellant was convicted of failing to
stop after an accident resulting in property damage to others, a first-degree
misdemeanor.
        {¶6}     And in Case Number 11 TRC 1076, appellant was convicted of
operating a motor vehicle while intoxicated, a first-degree misdemeanor.
        {¶7}     In addition to other sanctions, the court sentenced appellant to two
years of probation in Cases 11 CRB 2058, 11 TRD 1077, and 11 TRC 1076, and one
year of probation in Case 10 TRD 2250.
        {¶8}     On August 13, 2012, appellant was notified of his possible probation
violations for failing to comply with drug and alcohol treatment, failing to pay financial
sanctions, failing to honor an “order to appear,” and failing to complete community
service.
        {¶9}     At a September 7, 2012 hearing, appellant stipulated to violating his
probation. The trial court found him guilty of violating his probation in all four cases.
The court then set the matter for sentencing after the completion of a presentence
investigation.
        {¶10} At the October 5, 2012 sentencing hearing, the trial court went over
appellant’s long criminal history and listened to appellant’s statement.          It then
sentenced him to 180 days in jail on each of the four first-degree misdemeanors and
90 days in jail on the second-degree misdemeanor. The court ordered that appellant
serve all misdemeanor sentences consecutively to each other and concurrently with
                                                                                -2-


any prison sentence.
       {¶11} Appellant filed timely notices of appeal on October 30, 2012.
       {¶12} Appellant's counsel has filed a no merit brief and request to withdraw as
counsel pursuant to State v. Toney, 23 Ohio App.2d 203, 262 N.E.2d 419 (7th
Dist.1970). In Toney, this court set out the procedure to be used when appointed
counsel finds that an indigent criminal defendant's appeal is frivolous. The Toney
procedure is as follows:

       3. Where a court-appointed counsel, with long and extensive
       experience in criminal practice, concludes that the indigent's appeal is
       frivolous and that there is no assignment of error which could be
       arguably supported on appeal, he should so advise the appointing court
       by brief and request that he be permitted to withdraw as counsel of
       record.
       4. Court-appointed counsel's conclusions and motion to withdraw as
       counsel of record should be transmitted forthwith to the indigent, and
       the indigent should be granted time to raise any points that he chooses,
       pro se.
       5. It is the duty of the Court of Appeals to fully examine the proceedings
       in the trial court, the brief of appointed counsel, the arguments pro se of
       the indigent, and then determine whether or not the appeal is wholly
       frivolous.
       ***
       7. Where the Court of Appeals determines that an indigent's appeal is
       wholly frivolous, the motion of court-appointed counsel to withdraw as
       counsel of record should be allowed, and the judgment of the trial court
       should be affirmed.

Id. at the syllabus.
       {¶13} This court informed appellant that his counsel filed a Toney brief.
                                                                                   -3-


Appellant did not file a pro se brief. Likewise, the state did not file a brief.
       {¶14} There are two issues to examine in this case, whether the trial court
abused its discretion in revoking appellant's probation and whether appellant's
sentence was proper.
       {¶15} A trial court's decision to revoke probation is reviewed for an abuse of
discretion. State v. Scott, 6 Ohio App .3d 39, 41, 452 N.E.2d 517 (2d Dist.1982).
Abuse of discretion implies that the court's ruling was unreasonable, arbitrary, or
unconscionable. State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E .2d 144 (1980).
       {¶16} The state's burden at a probation revocation hearing is not proof
beyond a reasonable doubt. State v. Hilson, 7th Dist. No. 11-MA-95, 2012-Ohio-
4536, ¶10. Instead, the state need only present evidence of a substantial nature
showing that the probationer has breached a term or condition of his probation. Id.
Pursuant to Crim.R. 32.3(A), the court shall not “revoke probation except after a
hearing at which the defendant shall be present and apprised of the grounds on
which action is proposed.”
       {¶17} In this case, appellant stipulated to violating his probation at a hearing
where he was present and apprised of the grounds on which revocation was
proposed. The court accepted appellant’s stipulation and found him guilty of violating
his probation. Thus, there are no issues surrounding the revocation.
       {¶18} The second issue for review is appellant’s sentence.
       {¶19} We review a trial court's sentence on a misdemeanor violation for
abuse of discretion. R.C. 2929.22; State v. Bodnar, 7th Dist. No. 12-MA-77, 2013-
Ohio-1115, ¶18.
       {¶20} In this case, the trial court sentenced appellant to four 180-day
sentences and one 90-day sentence. It ordered appellant to serve these sentences
consecutively to each other and concurrent with any felony sentences.
       {¶21} R.C. 2929.14(B)(1) provides:

              A jail term or sentence of imprisonment for a misdemeanor shall
       be served consecutively to any other prison term, jail term, or sentence
                                                                              -4-


      of imprisonment when the trial court specifies that it is to be served
      consecutively * * *.
             When consecutive sentences are imposed for misdemeanor
      under this division, the term to be served is the aggregate of the
      consecutive terms imposed, except that the aggregate term to be
      served shall not exceed eighteen months.

(Emphasis added.)
      {¶22} The trial court erred here in sentencing appellant to an aggregate
misdemeanor jail term of 810 days, or approximately 27 months.
      {¶23} Several courts, including this court, have held that R.C. 2929.14(B)(1)’s
language limits the total term of imprisonment for all misdemeanors to 18 months,
including situations where the sentences are imposed at different times or by different
courts. State v. Dumas, 7th Dist. No. 10 MA 61, 2011-Ohio-3402; State v. Miller,
12th Dist. No. CA2000-11-225, 2001 WL 908820 (Aug. 13, 2001); State v. Kesterson,
91 Ohio App.3d 263, 632 N.E.2d 565 (6th Dist.1993). Thus, in this case, the trial
court should not have sentenced appellant to an aggregate sentence exceeding 18
months.
      {¶24} But although the trial court erred in sentencing appellant to an
aggregate jail term greater than 18 months, this error is not reversible.         R.C.
2929.14(B)(1) is self-executing and automatically reduces the aggregate term for
misdemeanors to 18 months. Dumas, at ¶13, citing Miller, supra. As such, we need
not modify the consecutive sentences or remand the case for resentencing. Id.,
citing State v. Barnes, 12th Dist. No. CA2008-10-090, 2009-Ohio-3684, ¶11.
      {¶25} One other sentencing issue is worth mentioning. In his Toney brief,
counsel states that the only possible issue for review concerns appellant’s motion in
the trial court that he filed after this appeal was filed. The Mahoning County Common
Pleas Court sentenced appellant to three years of community control, including a six-
month, in-house program for a felony conviction on January 16, 2013. Appellant then
filed a motion in municipal court asking that the court stay his misdemeanor sentence
                                                                              -5-


so that he could serve his term at the Community Corrections Association (CCA).
The court granted the motion and ordered that appellant be released into CCA’s
custody to complete the six-month, in house program.
       {¶26} There are no issues with the trial court’s handling of appellant’s motion.
Moreover, these are matters that occurred after the instant appeal was filed. We
mention this issue only because counsel brought it to our attention as a possible
issue for review.
       {¶27} In sum, after conducting an independent review of the proceedings in
the trial court, there are no reversible errors.
       {¶28} For the reasons stated above, the trial court’s judgment is hereby
affirmed. Counsel’s motion to withdraw is granted.




Waite, J., concurs.

DeGenaro, P.J., concurs.